Willie, Chief Justice.
The object of allowing damages to the injured party in a case like the present is to give him actual compensation for the loss he has suffered by the default of the person with whom he has contracted.
If the work and labor which Crenshaw agreed to perform for Guice & Mercer was to have been paid in money, he would have been compensated, in case of a failure on their part to permit him to carry out his contract, by receiving from them the difference between the price agreed to be paid and what it would have cost him to complete his undertaking, provided such cost should be less than the contract price. Such is now recognized as the correct rule of damages in all such cases. Field on Dam., § 339; George v. Cahawba R. R. Co., 8 Ala., 186.
But instead of taking his pay in money he was to receive it in lumber at a named price, to be delivered at a certain place, and at such times as he should on his part deliver saw stocks to the appellants. It is evident that if the contract had been carried out and Crenshaw had received his lumber, he would have profited more or less by its performance accordingly as lumber was worth more or less than' the agreed price at the mill on the day he received it. Hence, in case of a breach of the contract, it would not be a correct rule to estimate the lumber at any fixed value, for the defendant might in that event receive less or more than actual compensation for his loss.
*346If the appellants had agreed to deliver the lumber upon any fixed days of the month or year, then the proper measure of damages would have been the difference between the contract price and the market value of the lumber upon such days at the place of delivery. Field on Dam., 245. As no such days were fixed, but the date of delivery was made to depend upon the time when the stocks should be brought to the mill, and the delivery of them was prevented by a breach of contract on the part of tibe appellants, we are without the means of knowing what would have been the market value of the lumber at the time when, under the contract, Crenshaw was to receive it. Under such circumstances the agreement must be treated as one where no fixed time is agreed on for delivery. If not, then it would be impossible to compensate the injured party for the loss he has suffered, and the party in default, by his own wrong could prevent the one he has damaged from receiving actual compensation. Treating it as a case where no time of delivery is fixed, the market value of the property must be estimated at the time the appellants refused to perform their contract. Field on Damages, § 260; Williams v. Woods, 16 Md., 220.
Applying the two rules to the contract under consideration, the measure of damages is the difference between the cost of the delivery of the saw stocks at the mill and the market value of the lumber Crenshaw was-to receive for them at the time appellants refused to allow him to proceed with his contract.
This is what was claimed in the petition and sanctioned by the charge of the court, and there was no error in overruling the demurrer to the petition or in giving the instructions to the jury upon the measure of damages, and the judgment is affirmed.
Affirmed.
[Opinion delivered November 20, 1883.]